DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 6 recites the dispersant polymer is characterized by the substantial absence of anhydride moieties as determined by infrared analysis, however, independent claim 1 requires the dispersant polymer is characterized by the substantial absence of both anhydride and imide moieties, thus claim 6 fails to further limit independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8 and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2)as being anticipated  by US 2003/0163951A1 (Eydoux).
Regarding claims 1 and 6, Eydoux teaches a method comprising synthesizing a C13-30 alpha olefin/maleic anhydride copolymer  such as octadecene/maleic anhydride copolymer in a solvent ([0051] and [0052]), which meet the claimed precursor polymer  and dispersion,  reacting an  amine such as dodecylamine with the anhydride copolymer without raising the temperature too much so to obtain a structure of an amide, or amine salt (formula (III) and (IV), [0023], [0026],[0048]  and [0052]), which meets the substantial absence of both anhydride and imide moieties, wherein the reaction temperature is from 40 to 80°C ([0052]), which meets the claimed temperature. 
Regarding claim 2, Eydoux teaches that the solvent is toluene or xylene ([0052]), which meets the petroleum solvent. 

	Regarding claim 11,  Eydoux teaches the molar ratio of olefin to maleic anhydride is between 0.4 to 0.6 ([0052]), i.e., 1:1.3 to 1:2.5, which meets the claimed ratio range.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, 9, 10  and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Eydoux.
The teachings of Eydoux are set forth above 
Regarding claims 4 and 5, Eydoux teaches the reaction temperature is  preferably 40 to 80°C ([0052]), which encompasses the claimed temperature.
prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Further regarding claim 4, Eydoux does not expressly discloses to heat the dispersion prior to react with amine, however,  it would be obvious for one of ordinary skill at the time of the invention  to preheat the copolymer dispersion  since it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. In re Burhans, 154 F.2d 690, 69 USPQ330 (CCPA 1946).  See MPEP 2144.04[R-6] IV.
Regarding claims 9 and 10, Eydoux teaches C13-30 alpha olefin ([0052]), which encompasses the claimed C24-28 olefin or octacocene, a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
	Regarding claim 12, Eydoux  teaches controlling the molecular weight of the copolymer ([0052]).  
Eydoux does not expressly disclose the molecular weight of the copolymer, however, a person of ordinary skill in the art would have been motivated to optimize molecular weight  of the copolymer   in order to obtain a workable product.  It is noted that no criticality has been demonstrated in the specification with regard to the molecular weight  recited in the claims.

	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the structurally similar oleylamine  in the method of Eydoux since it has been held that "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." See, e.g., Dillon, 919 F.2d at 693, 696, 16 USPQa2d at 1901, 1904. See also Deuel, 51 F.3d at 1558, 34 USPQ2d at 1214. MPEP 2144.08[R-6] A.

Claim  3  is rejected under 35 U.S.C. 103 as being unpatentable over Eydoux as applied to claims 1, 2, 4-11 and 13 above  in view of US 2005/0113266A1 (Krull).
The teachings of Eydoux are set forth above.
While teaching  the reaction solvent is preferably aromatic  such as toluene or xylene ([0052]), Eydoux does not expressly disclose heavy aromatic naphtha.
Krull teaches that reactions of amines with copolymer of maleic anhydride and olefin can be carried out in high boiling aromatic solvent such as  Solvent Naphtha ([0080] and [0083]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ the high boiling point Naphtha of Krull in the method of Eydoux since it has been held that it is prima facie obviousness to use a known material based on its suitability for its intended use, in the instant case, an aromatic solvent.  See MPEP 2144.06(II) and 2144.07; In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988). 

Claims 14  and 16-20  are rejected under 35 U.S.C. 103 as being unpatentable over Eydoux as applied to claims 1, 2, 4-11 and 13, in view of US Patent 5169410 (Wright).
The teachings of Eydoux are set forth above 
Regarding claims 14 and  16-19, Eydoux further teaches  combining the reaction product with other additives to form a fuel additive composition and adding to a fuel or fuel oil in an amount of from 50 to 1000 ppm ([0045]), which meets the treated petroleum product. 
Eydoux does not teach the instantly claimed p-phenylene diamine. 
Wright teaches adding phenylene diamine compound such as N-phenyl-N'-(1,3-dimethylbutyl)-p-phenylenediamine and N-phenyl-N'-(1,4-dimethylpentyl)-p-phenylenediamine   to fuel  mixtures can increase the stability of the mixtures  (col.1, line 5-10 and col.4, line 20-25), wherein the amount of the phenylenediamine is exemplified as 20 ppm  (Table I).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the phenylene diamine of Wright in the additive composition  of Eydoux.  The rationale to do so would have been the motivation provided by the teachings of Wright that to do so would predictably provide oxidative stability of the fuel mixture (   (col.1, line 5-10).   Thus the weight ratio of  the amidated copolymer additive  to the  phenylenediamine is about 5:2 to 50:1, which overlaps with the claimed ratio, and a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Regarding claim 20,  Eydoux teaches  the additive is applied to improve the operability of the fuel in fuel tank, pipes and circuit ([0004]). 

Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over Eydoux in in view of Wright as applied to claims 14 and 16-20  and in further view of  US Patent 5055212 (Le), which is listed in Applicant’s information disclosure statement .
The combined teachings of  Eydoux and Wright are set forth above. 
Neither Eydoux nor Wright discloses that the additive composition is a concentrate. 
Le teaches a fuel additive composition to enhance flowability of oil such as  an octadecyl amine derivative of  1-octadecene/maleic anhydride copolymer can be blended with a solvent to form a concentrate of 25 to 65 weight percent, which meets the claimed concentration,   that can be readily dissolved in the fuel oil at the desired concentration (col.1, line 50-60, col.2, line 35-40, col.6, line 35-38 and 46-65 and col. 8, line 12-20).  
	At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the concentrate form of the additive composition of Eydoux and Wright.  The rationale to do so would have been the motivation provided by the teachings of Le that to do so would provide easy dissolution of the additive in the fuel oil  (col.8, line 18-20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768